Case 4:19-cr-00070 Document1 Filed on 01/30/19 in TXSD Page 1 of 8

UNITED STATES DISTRICT COURT United Stat
1 Siates Courts
SOUTHERN DISTRICT OF TEXAS Southern Reise of Texas
HOUSTON DIVISION .
JRA 30 209
UNITED STATES OF AMERICA '

Bovid J “SRY, Chak ef Cont
Vv. ' 15 U.S.C. §1
' (Conspiracy to Restrain Trade)

CRIMINAL NO. ] 9 CR 0 / 0

YEH FEI CHU aka JIM CHU and
G NOVA CORPORATION

THE GRAND JURY CHARGES THAT, AT ALL TIMES RELEVANT TO THIS
INDICTMENT:
15 U.S.C, § 1
(Conspiracy to Restrain Trade}

Background

1. From at least as early as May 2012 and continuing until at least February 2014 (the
“relevant period”), DEFENDANT G NOVA CORPORATION and DEFENDANT YEH FEI
CHU aka JIM CHU (“Defendants”) initiated, facilitated, maintained, and participated in a
price-fixing conspiracy that included two of the largest online retail sellers of Promotional
Products in the United States, and affected sales of foam Koozies to online retail customers
throughout the United States. Defendants initiated communications with those two companies,
suggested entering into a price-fixing agreement for foam Koozies, and served as the go-between
for conspiratorial communications that included those two companies throughout the conspiracy
period. Defendants facilitated and participated in the price-fixing conspiracy via in-person
meetings, telephone calls, and electronic messages.

2. Promotional Products are assorted products — including Koozies, among others — that
Case 4:19-cr-00070 Document1 Filed on 01/30/19 in TXSD Page 2 of 8

can be customized to customer specifications. Koozies, also known as can coolers or coolies, are
foam or fabric sleeves that thermally insulate beverage containers such as cans or bottles. The
foam or fabric used to make most Koozies is imported into the United States from abroad.
Unfinished Koozie material arrives in the United States in the form of either pre-sewn Koozies
or flat sheets of material that are later sewn into Koozies. Promotional Products retail sellers in
the United States then customize the products with screen-printed logos or slogans before selling
the finished Koozies to retail customers throughout the United States and elsewhere.

Defendants and Co-Conspirators
At all times relevant to this Indictment:

3. DEFENDANT G NOVA CORPORATION was an international company
headquartered in Taiwan that did business in Houston, ‘Texas, and elsewhere in the United States.
DEFENDANT G NOVA CORPORATION supplied unfinished foam Koozie material to
companies within the United States and elsewhere, and was one of the largest manufacturers and
distributors of unfinished foam Koozie material in the world. DEFENDANT G NOVA
CORPORATION sold unfinished foam Koozie material to online Promotional Products
retailers for finishing, customization, and sale to the general public. DEFENDANT G NOVA
CORPORATION served as the primary supplier of unfinished foam Koozie material to
COMPANY A and COMPANY B.

4. DEFENDANT YEH FEI CHU aka JIM CHU was the Chief Executive Officer and
General Manager of DEFENDANT G NOVA CORPORATION and also maintained a
business presence in the United States. DEFENDANT YEH FEI CHU aka JIM CHU served
as the primary point of contact for conspiratorial communications between DEFENDANT G

NOVA CORPORATION, COMPANY A, and COMPANY B.
Case 4:19-cr-00070 Document1 Filed on 01/30/19 in TXSD Page 3 of 8

5. COMPANY A was an online Promotional Products retail seller headquartered in
Houston, Texas. COMPANY A purchased unfinished foam Koozie material from
DEFENDANT G NOVA CORPORATION through DEFENDANT YEH FEI CHU aka JIM
CHU. COMPANY A competed directly with COMPANY B, among others, for sales of foam
Koozies to online retail customers.

6. COMPANY B was an online Promotional Products retail seller headquartered in
Miami, Florida. COMPANY B purchased unfinished foam Koozie material from
DEFENDANT G NOVA CORPORATION through DEFENDANT YEH FEI CHU aka JIM
CHU. COMPANY B competed directly with COMPANY A, among others, for sales of foam
Koozies to online retail customers.

7. COMPANY A and COMPANY B were two of the largest online retail sellers of
Promotional Products, including foam Koozies, in the United States. DEFENDANT G NOVA
CORPORATION was the primary supplier to COMPANY A and COMPANY B of unfinished
foam Koozie material in the United States. COMPANY A and COMPANY B sold finished
foam Koozies, and other customizable Promotional Products, to online retail customers in the
United States. Online retail customers for foam Koozies included businesses, organizations, and
charities that use the products for promotional purposes.

8. Other corporations and individuals not made defendants in this Indictment, knowingly
participated as co-conspirators in the offenses charged herein and performed acts and made
statements in furtherance of the conspiracy.

9. | Whenever in this Indictment reference is made to any act, deed or transaction of any
corporation, the allegation means that the corporation engaged in the act, deed, or transaction by

or through its officers, directors, agents, employees, or other representatives while they were
Case 4:19-cr-00070 Document1 Filed on 01/30/19 in TXSD Page 4 of 8

actively engaged in the management, direction, control, or transaction of its business or affairs.
Description of the Offense

10. From at least as early as May 2012 and continuing until at least February 2014, the
exact dates being unknown to the Grand Jury, in the Houston Division of the Southern District of
Texas and elsewhere, DEFENDANT YEH FEI CHU aka JIM CHU and DEFENDANT G
NOVA CORPORATION, and their co-conspirators, knowingly participated in a combination
and conspiracy to suppress and eliminate competition for the sale of foam Koozies to online
retail customers in the United States and elsewhere by fixing, stabilizing, and maintaining the
price of foam Koozies sold in the United States. The combination and conspiracy engaged in by
Defendants and their co-conspirators was in unreasonable restraint of interstate trade and
commerce in violation of the Sherman Antitrust Act, 15 U.S.C. § 1.

11. The charged combination and conspiracy consisted of a continuing agreement,
understanding, and concert of action among Defendants and their co-conspirators, the substantial
terms of which were to fix, stabilize, and maintain prices for sales of foam Koozies to online
retail customers in the United States and elsewhere.

Means and Methods of the Conspiracy

12. For the purpose of forming and carrying out the charged combination and conspiracy,
Defendants, together with their co-conspirators, did those things that they combined and
conspired to do, including, among other things:

(a) Participating in meetings and communications during which Defendants and their co-

conspirators agrecd to fix, stabilize, and mamtain prices charged for foam Koozies sold to

online retail customers in the United States. For example, in May 2012, DEFENDANT

YEH FEI] CHU aka JIM CHU, on behalf of DEFENDANT G NOVA CORPORATION,
Case 4:19-cr-00070 Document1 Filed on 01/30/19 in TXSD Page 5 of 8

met with representatives of COMPANY A. At that meeting, DEFENDANT YEH FEI
CHU aka JIM CHU proposed that COMPANY A enter into an agreement with its
competitor, COMPANY B, to fix the prices of foam Koozies sold to online retail customers.
In addition, to facilitate the proposed agreement, DEFENDANT YEH FEI CHU aka JIM
CHU offered to serve as the conduit for communications between COMPANY A and
COMPANY B. After that meeting, DEFENDANT YEH FEI CHU aka JIM CHU sent an
electronic message to an individual at COMPANY A confirming that COMPANY B had
agreed to increase the price of foam Koozies to online retail customers in accordance with
the agreement proposed by DEFENDANT YEH FEI CHU aka JIM CHU, on behalf of
DEFENDANT G NOVA CORPORATION.

(b) Knowingly participating in the price-fixing agreement through phone calls and
electronic messages to ensure that COMPANY A and COMPANY B maintained consistent
pricing so as to not undercut one another. For example, in 2012 and 2013, DEFENDANT
YEH FEI CHU aka JIM CHU sent electronic messages to representatives of COMPANY
A and COMPANY B regarding increasing the prices of foam Koozies sold to online retail
customers in the United States.

(c) Knowingly participating in the price-fixing agreement through communications in
which Defendants and their co-conspirators re-affirmed the agreement to fix, stabilize, and
maintain prices charged for foam Koozies sold to online retail customers in the United States.
For example, in 2013, DEFENDANT YEH FEI CHU aka JIM CHU sent electronic
messages to representatives of COMPANY A agreeing to check on COMPANY B’s pricing
on behalf of COMPANY A.

(d) Causing online retail consumers in the United States to pay non-competitive prices for
Case 4:19-cr-00070 Document1 Filed on 01/30/19 in TXSD_ Page 6 of 8

foam Koozies sold by COMPANY A and COMPANY B, until COMPANY B was acquired
by another company in February 2014 and thereafter changed its pricing strategy.
Trade and Commerce

13. During the relevant period, substantial quantities of foam Koozies that are the subject
of this Indictment were sold and shipped in a continuous and uninterrupted flow of interstate
commerce to online retail customers located in states outside the place of origin of the shipments,
and substantial payments for foam Koozies sold to online retail customers were transmitted
across state lines. Defendants shipped substantial quantities of unfinished foam Koozie material
from Taiwan to COMPANY A, headquartered in Houston, Texas, and COMPANY B,
headquartered in Miami, Florida, which then sold substantial quantities of foam Koozies to
online retail customers throughout the United States. In addition, substantial quantities of
equipment and supplies necessary to the sale of foam Koozies to online retail customers traveled
in interstate trade and commerce.

14. During the relevant period, the business activities of Defendants and their co-
conspirators in connection with the foam Koozies sold to online retail customers that are the
subject of this Indictment were within the flow of, and substantially affected, United States

interstate trade and commerce.
Case 4:19-cr-00070 Document1 Filed on 01/30/19 in TXSD Page 7 of 8

ALL IN VIOLATION OF TITLE 15, UNITED STATES CODE, SECTION tf

A TRUE BILL

ORIGINAL SIGNATURE ON FILE
<

(FORPPERSON pr THI GRAND JURY »
Case 4:19-cr-00070 Document1 Filed on 01/30/19 in TXSD Page 8 of 8

Mab deena

MAKAN DELRAHIM

Assistant Attorney General
Antitrust Division

United States Department of Justice

Bt bees

RICHARD A. POWERS

Deputy Assistant Attorney General
Antitrust Division

United States Department of Justice

ashington Criminal ]
Antitrust Division
United States Department of Justice

 

[ Lf
NE/PATRICK

Unite es Attorney
Southern District of Texas

   

 

  

Timinal Chief, Fraud Section
Southern District of Texas

 

ANDREW C. FINCH

Principal Deputy Assistant Attorney General
Antitrust Division

United States Department of Justice

Pang 2 fire a/,

MARVIN N. PRICE, JR. gh:
Director of Criminal Enforcement
Antitrust Division

United States Department of Justice

 

Dae} MURPHY,

DANIELLE M. oa TEN
Daye) Theys, W i, riminal I
Antitrust Division ~

United States Department of Justice
450 5" St, NW, Suite 11300

Washington, DC 20530

 

 

 

ska ES

 
